Exhibit 10.19

CATALENT PHARMA SOLUTIONS, LLC

DEFERRED COMPENSATION PLAN

Effective April 10, 2007



--------------------------------------------------------------------------------

          Page

ARTICLE I

   DEFINITIONS AND GENERAL PROVISIONS    1

ARTICLE II

   ELIGIBILITY AND PARTICIPATION    4

ARTICLE III

   DEFERRED COMPENSATION AND CREDITS    5

ARTICLE IV

   VESTING    7

ARTICLE V

   DISTRIBUTION OF BENEFITS    8

ARTICLE VI

   PLAN ADMINISTRATION    10

ARTICLE VII

   AMENDMENT AND TERMINATION    12

ARTICLE VIII

   MISCELLANEOUS PROVISIONS    13

 

-i-



--------------------------------------------------------------------------------

CATALENT PHARMA SOLUTIONS, LLC

DEFERRED COMPENSATION PLAN

The purpose of this Catalent Pharma Solutions, LLC Deferred Compensation Plan
(the “Plan”) is to permit the members of the Board of Directors of Cardinal
Health 409, Inc. (the “Company”) and a select group of the management and highly
compensated employees of the Company to continue to defer a portion of the base
salary, bonuses and other cash compensation otherwise payable to them in the
same manner and subject to the same terms as the Prior Plan. The Plan shall be
effective as of April 10, 2007.

Background Information

A. The Company intends for the Plan to continue that portion of the Prior Plan
that applied to the Company’s employees. The Plan will continue to be an
unfunded, nonqualified deferred compensation arrangement as provided under ERISA
and to satisfy the requirements of a “top hat” plan thereunder and under Labor
Regulation Section 2520.104-23.

B. This Plan is intended to comply with the requirements of Section 409A of the
Code, and to constitute a good faith effort at meeting such requirements pending
the issuance of final regulations by the Internal Revenue Service (“IRS”). To
the extent inconsistent with Code Section 409A or regulations issued thereunder,
this Plan shall be amended to conform to such requirements within applicable
time limitations established by the IRS.

ARTICLE I

DEFINITIONS AND GENERAL PROVISIONS

1.1 Definitions. The terms defined in this Article shall have the meanings set
forth below unless the context clearly requires another meaning. When the
defined meaning is intended, the term is capitalized.

(a) Account. The bookkeeping account described in Section 3.6 under which
Benefits (as adjusted for earnings or losses) are credited on behalf of a
Participant.

(b) Beneficiary. The person(s) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary for Benefits payable under this
Plan shall be the beneficiary designated by the Participant in accordance with
procedures established by the Committee as of the Participant’s date of death,
or, in the absence of any such designation, the Participant’s estate.

(c) Benefits. Collectively, Deferred Compensation Credits, Matching Credits,
Company Contribution Credits, Social Security Supplement Credits and Prior Plan
Credits.

(d) Board. The Board of Directors of the Company.

(e) Change of Control. For purposes of the Plan, a Change of Control means:
(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act
other than The Blackstone Group or its affiliates or (ii) any “person” or
“group”, other than The Blackstone Group or its affiliates, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company, including by way of merger, consolidation or otherwise and
The Blackstone Group ceases to control the Board.

(f) Code. The Internal Revenue Code of 1986, as amended from time to time.

(g) Committee. The Compensation Committee of the Board or such other committee
of the Board to which the Board has delegated power to oversee the
administration of the Plan and, if no such committee has been created, the
Board.

(h) Company. Cardinal Health 409, Inc.

(i) Company Contribution Credits. Company Contribution Credits shall have the
meaning set forth in Section 3.4 of the Plan.



--------------------------------------------------------------------------------

(j) Compensation. Amounts paid or payable by the Company or its affiliates to an
Eligible Employee for a Plan Year which are includable in income for federal tax
purposes, including base salary and variable compensation in the form of
commissions and/or bonuses (except as otherwise provided herein).
Notwithstanding the foregoing, the following amounts are excluded from
Compensation: (i) other cash or non-cash compensation, expense reimbursements or
other Benefits or contributions by the Company or its affiliates to any other
employee benefit plan, other than pre-tax salary deferrals into the Qualified
Plan or any Code Section 125 plan sponsored by the Company, or any of its
affiliates, (ii) amounts realized (A) from the exercise of a stock option,
(B) when restricted stock (or property) held by a Participant either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture,
(C) when the shares underlying restricted share units are payable to a
Participant, or (D) from the sale, exchange or other disposition of stock
acquired under a qualified stock option, and (iii) any amounts that are required
to be withheld from a Participant’s wages from the Company pursuant to Code
Section 3102 to satisfy the Participant’s tax obligations under Code
Section 3101. With respect to Directors, “Compensation” means any and all fees
paid for service as a member of the Board, including fees for attendance at
Board meetings or committee meetings.

(k) Compensation Deferral Agreement. Compensation Deferral Agreement shall mean
the deferral election agreement by which a Participant elects the percentage of
Compensation to be deferred and credited to an Account on such Participant’s
behalf. For the first Plan Year, the Participant’s Compensation Deferral
Agreement executed in connection with deferral elections for the 2007 Plan Year
under the Prior Plan shall continue to apply.

(l) Deferred Compensation Credits. Deferred Compensation Credits shall have the
meaning set forth in Section 3.1 of the Plan.

(m) Director. A member of the Board.

(n) Distribution Options. A single lump sum or annual installment payments over
a period of five (5) or ten (10) years. The “standard” form of distribution
shall be a single lump sum payment unless otherwise elected by a Participant in
accordance with the terms of the Plan or as determined by the Company to the
extent permitted by Code Section 409A and regulations thereunder.

(o) Effective Date. April 10, 2007.

(p) Eligible Employee. Any individual who is (i) among a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA), and (ii) designated by the Company as
eligible to make Compensation deferral contributions under Article II of the
Plan in accordance with eligibility criteria established from time to time by
the Committee. For the 2007 Plan Year, any employee who was an Eligible Employee
in the Prior Plan will continue to be an Eligible Employee in the Plan.

(q) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(r) Exchange Act. The Securities Exchange Act of 1934, as amended from time to
time.

(s) Matching Credits. Matching Credits shall have the meaning set forth in
Section 3.3 of the Plan.

(t) Participant. Any Director or any Eligible Employee who meets the eligibility
requirements for participation in the Plan as set forth in Article II and who
earns Benefits under the Plan.

(u) Plan. The Catalent Pharma Solutions, LLC Deferred Compensation Plan, as set
forth herein, and as such Plan may be amended from time to time hereafter.

(v) Plan Year. The fiscal year of the Plan, which is the twelve (12) consecutive
month period beginning January 1 and ending December 31, with the exception that
the year of the Plan’s inception will be from April 10, 2007 through and
including December 31, 2007.

(w) Prior Plan. The Cardinal Health Deferred Compensation Plan, as amended and
restated effective January 1, 2005.



--------------------------------------------------------------------------------

(x) Prior Plan Credits. Company Contribution Credits shall have the meaning set
forth in Section 3.6 of the Plan.

(y) Qualified Plan. The Catalent Pharma Solutions, LLC Savings Plan, as amended
from time to time.

(z) Retirement. An Eligible Employee’s “separation from service” (within the
meaning of Section 409A(2)(A)(i) of the Code) with the Company or its affiliates
following attainment of age 65 or the retirement from the Board of any Director.

(aa) Social Security Supplement Credits. Social Security Supplement Credits
shall have the meaning set forth in Section 3.5 of the Plan.

(bb) Termination of Employment. A Participant’s “separation from service”
(within the meaning of Section 409A(2)(A)(i) of the Code) with the Company or
its affiliates for any reason other than Retirement, death or Total Disability.

(cc) Total Disability. Occurs when a Participant is either unable to engage in
any substantial gainful activity or is receiving income replacement benefits
under an accident and health plan covering employees for a period of not less
than three (3) months, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. The Company
shall determine the existence of a Total Disability in its sole discretion and
may require the Participant to submit to periodic medical examinations at the
Participant’s expense to confirm the existence and continuation of a Total
Disability. The determination of Total Disability shall be made in accordance
with Code Section 409A and applicable regulations.

(dd) Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant (as defined in Code Section 152(a)),
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

(ee) Year of Service. A period of twelve (12) consecutive calendar months during
which a Participant is employed by the Company or one of its affiliates and
prior to April 10, 2007 by Cardinal Health, Inc. or one of its affiliates.

1.2 General Provisions. The masculine wherever used herein shall include the
feminine; singular and plural forms are interchangeable. Certain terms of more
limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1 General Eligibility Conditions. To become eligible to participate in the
Plan, an individual must be (i) among a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA, and (ii) designated as an Eligible Employee by the Company
(or another participating employer) to receive any applicable Company
contributions and to make Compensation deferral contributions under the Plan.
For the 2007 Plan Year, any Participant in the Prior Plan will continue to be a
Participant in the Plan. In order to receive a benefit under the Plan, however,
a Participant must also meet the requirements of Sections 2.2 and 2.3.

2.2 Elections to Defer Compensation. To participate actively in the Plan (i.e.,
to make deferrals hereunder), a Participant must execute or acknowledge a
Compensation Deferral Agreement, or otherwise agree to defer some of his
Compensation in accordance with such other procedures, including electronic
enrollment, as are established by the Committee from time to time. A
Participant’s Compensation Deferral Agreement shall be maintained by or on
behalf of the Committee. A Compensation Deferral Agreement may include separate
elections for each item described below or may include one election that applies
to one or more of the items described below as determined by the Committee.

(a) Initial Election. A Participant’s Compensation Deferral Agreement must be
executed, acknowledged, filed or submitted electronically within thirty
(30) days of first becoming eligible to participate in the Plan with respect to



--------------------------------------------------------------------------------

services to be provided following such election. For purposes of an initial
election with respect to Participants who were Participants in the Prior Plan
and who continue to be Participants in this Plan on the Effective Date, such
Participant’s Compensation Deferral Agreement filed under the Prior Plan shall
continue to apply under this Plan for the 2007 Plan Year.

(b) Elections to Defer Non-Performance-Based Compensation. After a Participant’s
initial election to participate in the Plan, an election to defer salary or any
non-performance-based compensation must be filed in advance of the beginning of
the calendar year during which the services upon which the compensation is based
are performed, or at such other time as may be required under Code Section 409A
and the regulations and guidance issued thereunder.

(c) Elections to Defer Performance-Based Compensation. After a Participant’s
initial election to participate in the Plan, an election to defer
performance-based compensation (within the meaning of Code Section 409A) earned
over a period of at least twelve (12) months must be filed (i) no later than six
(6) months before the end of the service period to which the performance-based
compensation relates and (ii) before it becomes substantially certain that such
compensation will be paid and the amount of such compensation has become readily
ascertainable.

(d) Modification of Election. Elections to participate and defer Compensation
shall be irrevocable with respect to the Compensation to which they apply and
may be amended, revoked or suspended by the Participant only effective as of the
January 1 following the amendment, revocation or suspension in accordance with
procedures established by the Committee, unless Code Section 409A and the
regulations and guidance issued thereunder permit amendment, revocation or
suspension as of some other time.

2.3 Eligibility List; Suspension of Active Participation. The Committee shall
maintain a written list of those employees who then qualify as Eligible
Employees under the Plan, as determined by the eligibility criteria established
by the Committee. Any Participant not listed as an Eligible Employee for a given
Plan Year shall cease to have any right to defer Compensation for such Plan
Year. However, any amounts credited to the Account of a Participant whose
participation is suspended shall otherwise continue to be maintained under the
Plan in accordance with its terms.

2.4 Termination of Participation. A Participant’s participation in the Plan
shall continue until such individual ceases (i) to be described as a Director or
as an Eligible Employee, and (ii) to have any vested interest in the Plan (as a
result of distributions made to such Participant or his Beneficiary, if
applicable, or otherwise).

2.5 Participation by Other Employers. With the consent of the Company, any
corporation that is a member of the same controlled group as the Company (within
the meaning of Code Section 1563(a)) may become a participating employer under
the Plan by taking such action as may be necessary or desirable to put the Plan
into effect with respect to such corporation. Accrued account amounts under the
Prior Plan sponsored by the prior parent of the Company for the members of the
Board and for their employees shall be transferred to and assumed by this Plan
as soon as practicable following the date on which the Company is no longer part
of the same controlled group as its prior parent and the trustee of the Prior
Plan is able to complete such transfer. Notwithstanding any other provision of
the Plan to the contrary, the terms of any such plans shall thereafter be
governed by the terms of this Plan provided that the accrued benefit of all
participants in such plans shall not be reduced and shall be preserved and
assumed by this Plan.

2.6 Confidentiality and Non-Competition Agreement. In its discretion, the
Company may require any Eligible Employee selected to become a Participant in
the Plan to execute a Confidentiality and Non-Competition Agreement with the
Company or its affiliates in consideration of the Benefits to be provided
hereunder.

ARTICLE III

DEFERRED COMPENSATION AND BENEFITS

3.1 Deferred Compensation Credits. Pursuant to the provisions of Article II and
this Article III, a Participant and the Company may, by mutual agreement,
provide for deferred and postponed payment of a percentage of the Participant’s
Compensation which otherwise would be paid during the applicable Plan Year(s)
for services to be rendered in such year(s). A Participant who is an Eligible
Employee may elect to defer between one percent (1%) and twenty percent (20%) of
Compensation. A Participant who is a Director may elect to defer between twenty
percent (20%) and one hundred percent (100%) of Compensation. The Company may,
in its discretion, establish and change from time to time the minimum and
maximum amount that may be so deferred for Participants in a given Plan Year.
Elections shall be made in accordance with Section 2.2 and any procedures
established by the Committee. In addition, special limitations may be
established by the Committee to apply to the deferral of any special bonus or
other non-periodic Compensation that a Participant is expected to receive. The
Company will credit the deferred compensation



--------------------------------------------------------------------------------

amount agreed to for each Plan Year to the Participant’s Account from time to
time as the deferred amounts otherwise would have been earned by the
Participant. All contributions under this provision to the Accounts of
Participants in the Plan, as adjusted for earnings or losses (described below),
are referred to as “Deferred Compensation Credits.”

3.2 Suspension of Deferrals. A Participant’s Deferred Compensation Credits
hereunder will be automatically suspended during any unpaid leave of absence or
temporary layoff. Contributions suspended in accordance with the provisions of
this paragraph shall be automatically resumed, without the necessity of any
action by the Participant, upon return to active employment at the expiration of
such suspension period.

3.3 Matching Credits. The Company may, in its discretion, credit to a
Participant’s Account each Plan Year during which the Participant is selected to
participate in the Plan an amount equal to a percentage of the Participant’s
Deferred Compensation Credits as a matching contribution. The amount of any such
contributions may vary from Plan Year to Plan Year or among Participants in the
discretion of the Company. In general, such matching contributions may be made
at the same rate as is applicable to the Participant under the Qualified Plan,
but only with respect to the portion of a Participant’s deferrals from the first
$100,000 of Compensation in excess of the maximum amount of Compensation
recognized under the Qualified Plan under Section 401(a)(17) of the Code for the
fiscal year of the Qualified Plan that coincides with or ends within the Plan
Year of this Plan. All contributions under this provision to the Accounts of
Participants in the Plan, as adjusted for earnings or losses (described below),
are referred to as “Matching Credits.”

3.4 Company Contribution. The Company may, in its discretion, credit to the
Participant’s Account each Plan Year during which the Participant is selected to
participate in the Plan an amount equal to a percentage of the Participant’s
Compensation in excess of the dollar limitation in effect for the Plan Year
under Section 401(a)(17) of the Code, but not more than $100,000 above such
compensation limit. All contributions under this provision to the Accounts of
Participants in the Plan, as adjusted for earnings or losses (described below),
are referred to as “Company Contribution Credits.” Contributions made to
Participant Accounts under this Section 3.4 may be subject to additional
requirements as established from time to time by the Committee, such as a
requirement to be employed on the last day of the Plan Year.

3.5 Social Security Supplement Credits The Company may make an additional
discretionary contribution to the Participant’s Account for each Plan Year
during which the Participant is selected to participate in the Plan equal to a
percentage of the Participant’s Compensation in excess of the dollar limitation
in effect for the Plan Year under Section 401(a)(17) of the Code, but not more
than $100,000 above such compensation limit, for the purpose of supplementing
the benefits the Participant will receive at retirement under the Social
Security program. All contributions under this provision to the Accounts of
Participants in the Plan, as adjusted for earnings or losses (described below),
are referred to as “Social Security Supplement Credits.” Contributions made to
Participant Accounts under this Section 3.5 may be subject to additional
requirements as established from time to time by the Committee, such as a
requirement to be employed on the last day of the Plan Year.

3.6 Prior Plan Credits. The Company shall credit to each Participant’s Account
the accrued benefit of the Participants, if any, under the Prior Plan. All
amounts credited as contributions under this provision to the Accounts of
Participants in the Plan, as adjusted for earnings or losses (described below),
are referred to as “Prior Plan Credits.” A schedule of the amounts credited to
the Accounts of Participants from the Prior Plan shall be maintained by the
Committee.

3.7 Participant’s Account.

(a) Establishment of Account. Solely for the purpose of measuring the amount of
the Company’s obligations to each Participant or his Beneficiary or
Beneficiaries under the Plan, the Company will maintain a separate bookkeeping
record for each Participant in the Plan.

(b) Determination of Earnings or Losses. The Company, in its discretion, may
either credit a hypothetical earnings rate to a Participant’s Account balance
for the Plan Year or any portion of the Plan Year, or may actually invest an
amount equal to the amount credited to the Participant’s Account from time to
time in an account or accounts in its name with investment media or companies,
which investment options may include some or all of those used for investment
purposes under the Qualified Plan, as determined by the Company in its
discretion. If such separate investments are made, the Participant may be
permitted to direct the investment of the portion of the Company’s accounts
allocable to him under the Plan in the same manner he is permitted to direct the
investment of his account in the Qualified Plan, except that certain of the
investment options may not be available options under this Plan. The Participant
may change the allocation of his Account among the applicable investment
alternatives then available under the Plan in accordance with procedures
established by the Committee from time to time. The Company is not obligated to
make any particular investment options available if investments are in fact
made, and may, from time to time in its sole discretion, change the investment
alternatives. Nothing herein shall be construed to confer on the Participant the
right to continue to have any particular investment available.



--------------------------------------------------------------------------------

The Company will credit the Participant’s Account with hypothetical or actual
earnings or losses at least quarterly based on the earnings rate declared by the
Company or the performance results of the Company’s account(s) invested pursuant
to the Company’s or the Participant’s directions, and shall determine the fair
market value of the Participant’s Account based on the bookkeeping record or the
fair market value of the portion of the Company’s accounts representing the
Participant’s Account. The determination of the earnings, losses or fair market
value of the Participant’s Account may be adjusted by the Company to reflect its
payroll, income or other taxes or costs associated with the Plan, as determined
by the Company in its sole discretion.

(c) Establishment of Trust. The Company may also establish a deferred
compensation trust that qualifies as a so-called “rabbi” trust meeting
applicable requirements of Code Section 409A and the regulations and guidance
issued thereunder.

ARTICLE IV

VESTING

4.1 Deferred Compensation Credits, Matching Credits and Prior Plan Credits. A
Participant will always be one hundred percent (100%) vested in amounts credited
to his Account as Deferred Compensation Credits, Matching Credits, Prior Plan
Credits and earnings allocable thereto.

4.2 Company Contribution Credits and Social Security Supplement Credits. A
Participant shall become one hundred percent (100%) vested in amounts credited
to his Account as Company Contribution Credits and Social Security Supplement
Credits and earnings allocable thereto upon his Retirement, death, Total
Disability or upon a Change of Control. If a Participant experiences a
Termination of Employment (other than due to a Change of Control), all rights of
the Participant, his Beneficiaries, executors, administrators, or any other
person to receive Benefits under this Plan derived from amounts credited as
Company Contribution Credits and Social Security Supplement Credits shall vest
as of the date that the Participant has completed three (3) Years of Service
with the Company or any of its affiliates. If a Participant experiences a
Termination of Employment before that date (other than due to a Change of
Control), all Company Contribution Credits and Social Security Supplement
Credits shall be forfeited. If a Participant experiences a Termination of
Employment but is subsequently re-employed by the Company or its affiliates, no
Benefits forfeited hereunder shall be reinstated unless otherwise determined by
the Company in its sole discretion.

ARTICLE V

DISTRIBUTION OF BENEFITS

5.1 Timing of Payment. A Participant shall receive payment of the amounts
credited to his Account upon his Retirement, death, separation from service”
(within the meaning of Section 409A of the Code) due to Total Disability or
Termination of Employment. The Participant will begin to receive the amount
credited to his Account as of such date beginning on the first regular payment
processing date to occur at least six (6) months after the date of the
Participant’s Termination of Employment, Retirement, death or Total Disability.
The Committee may establish regular payment processing dates and change the same
from time to time in its discretion, provided there are at least two such dates
each Plan Year. If payment is to be made in a lump sum, it shall occur on the
first regular payment processing date as described above. If payment is to be
made in annual installments, it shall commence on such first regular payment
processing date with subsequent annual installments to occur on the same date
each year thereafter until the Participant’s Account is distributed in full.

5.2 Distribution Upon Retirement, Termination of Employment, or Service as a
Director. The Participant must provide the Company advance notice of his
intention to retire and receive Benefits hereunder in accordance with uniform
procedures established by the Committee. Upon Retirement, Termination of
Employment, or “separation from service” (within the meaning of Section 409A of
the Code) from the Board, the Participant shall be eligible to receive payment
of the amounts credited to the Participant’s Account in the standard
Distribution Option commencing as of the date specified in Section 5.1 above.
Alternatively, a Participant may elect another Distribution Option at the time
of initial enrollment in the Plan. The Participant may change his election of a
Distribution Option pursuant to an election made during the annual deferral
election period prior to the beginning of each Plan Year, provided said election
is made at least twelve (12) months prior to the date that payments would have
otherwise begun under such option, the new Distribution Option does not complete
the distribution of the Participant’s Account more quickly than the election in
effect at the date of the new election and all amounts with respect to which the
subsequent election is effective shall be or begin to be paid no earlier than
the fifth anniversary of the date such amounts were previously payable. If a
Distribution



--------------------------------------------------------------------------------

Option election is made or changed and distribution is triggered before twelve
(12) months have elapsed, the distribution will be made in accordance with the
Distribution Option election in effect prior to the change or, if none, in
accordance with the standard Distribution Option.

If an annual installment payment method is the selected Distribution Option, the
amount of the annual Benefit shall equal the amount necessary to fully
distribute the Participant’s Account as an annual Benefit payable over the
installment period, consistent with the following methodology: the amount
payable as the annual installment shall equal the value of the Participant’s
Account as of the most recent Account valuation date, multiplied by a fraction,
the numerator of which is one (1) and the denominator of which is the number of
annual installments remaining in the installment period elected by the
Participant. For example, assuming a ten (10) year installment payment period
applies, the amount distributed at each of the distribution dates would
represent the value of the Participant’s Account as of the most recent valuation
date preceding the actual distribution date multiplied by the following factors:
Year 1 - 10% (1/10), Year 2 - 11.11% (1/9), Year 3 - 12.5% (1/8), Year 4 -
14.29% (1/7), Year 5 - 16.66% (1/6), Year 6 - 20% (1/5), Year 7 - 25% (1/4),
Year 8 - 33.33% (1/3), Year 9 - 50% (1/2) and Year 10 - 100% (1/1).

Notwithstanding the foregoing, if the Participant experiences a “separation of
service” (within the meaning of Section 409A of the Code) within two (2) years
after a Change of Control occurs, then the Participant’s Account shall be
payable in a single lump sum on the first regular payment processing date after
the termination of the Participant’s employment or service, as applicable,
unless a longer delay is required by applicable law, in which event the lump sum
shall be paid as soon as is permitted by applicable law.

5.3 Distribution Upon Death.

(a) After Distribution Has Begun. In the event of the death of a Participant
while receiving Benefit payments under the Plan, the Beneficiary or
Beneficiaries designated by the Participant shall be paid the remaining payments
due under the Plan in accordance with the method of distribution in effect with
respect to the Participant at the date of death.

(b) Before Distribution Has Begun. In the event of the death of a Participant
prior to the commencement of the distribution of Benefits under the Plan, such
Benefits shall be paid to the Beneficiary or Beneficiaries designated by the
Participant, beginning as soon as practicable after the Participant’s death.
Such Benefits shall be paid in the standard Distribution Option unless another
Distribution Option was timely elected by the Participant at least twelve
(12) months prior to his death.

5.4 Distribution Upon Total Disability. In the event of a Participant’s
“separation from service” (within the meaning of Section 409A) due to Total
Disability, the Participant shall be eligible to receive payment of the amounts
credited to his Account in the standard Distribution Option commencing as soon
as practicable after the Committee is satisfied as to the existence of a Total
Disability with respect to such Participant. The Participant’s Account may also
be payable in one of the other Distribution Options provided such other
Distribution Option was timely elected by the Participant at least twelve
(12) months prior to such separation from service.

Total Disability shall be considered to have ended and entitlement to a
disability benefit shall cease if the Participant (i) is re-employed by the
Company or its affiliates, or (ii) engages in any substantial gainful activity,
except for such employment as is found by the Committee in its sole discretion
to be for the primary purpose of rehabilitation or not incompatible with a
finding of Total Disability. If entitlement to a disability benefit ceases in
accordance with the provisions of this paragraph, the Participant shall not be
prevented from qualifying for a Benefit under another provision of the Plan.

5.5 Special Rules for Prior Plan Credits. Amounts credited to a Participant’s
Account as Prior Plan Credits shall be payable under the terms of this Plan
notwithstanding any contrary provisions of the Prior Plan. Notwithstanding the
foregoing, any amounts that are currently being paid to Participants who are no
longer employed by the Company or its affiliates or are no longer members of the
Board as of the Effective Date, shall continue to be distributed in accordance
with the elections in effect as of that date unless to do so is not permitted
under Code Section 409A and regulations and guidance issued thereunder.

5.6 Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
Unforeseeable Emergency, a Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship). The amount determined to be properly distributable
under this Section 5.6 and applicable regulations and guidance under Code
Section 409A shall be payable in a single lump sum only. It shall be the
responsibility of the Participant seeking to make a withdrawal under this
Section 5.6 to demonstrate to the Committee that an Unforeseeable Emergency has
occurred and to document the amount properly distributable hereunder.



--------------------------------------------------------------------------------

ARTICLE VI

PLAN ADMINISTRATION

6.1 Administration. The Plan shall be administered by the Committee as an
unfunded deferred compensation plan that is not intended to meet the
qualification requirements of Code Section 401.

6.2 Committee.

(a) Duties of the Committee. The Committee shall operate and administer the Plan
and shall have all powers necessary to accomplish that purpose, including, but
not limited to the discretionary authority to:

(i) interpret the Plan;

(ii) determine all questions relating to the rights and status of Eligible
Employees and Participants;

(iii) make such rules and regulations for the administration of the Plan as are
not inconsistent with the terms and provisions hereof or applicable law;

(iv) change or waive any requirements of the Plan to conform with the law or to
meet special circumstances not anticipated or covered in the Plan;

(v) determine the times and places for holding meetings of the Committee and the
notice to be given of such meetings;

(vi) employ such agents and assistants, such counsel (who may be counsel to the
Company), and such clerical and other services as the Committee may require in
carrying out the provisions of the Plan;

(vii) authorize one or more of their number or any agent to execute or deliver
any instrument on behalf of the Committee; and

(viii) such other authority and powers relating to the administration of the
Plan, except such as are reserved for the Board.

(b) Committee Decisions Final. All decisions made by the Committee or the Board
shall be final, conclusive and binding on all parties concerned.

6.3 Reliance. The members of the Committee, and the Company and its officers and
directors, shall be entitled to rely upon all valuations, certificates and
reports furnished by any funding agent or service provider, upon all
certificates and reports made by an accountant, and upon all opinions given by
any legal counsel selected or approved by the Committee, and the members of the
Committee and the Company and its officers and directors shall, except as
otherwise provided by law, be fully protected in respect of any action taken or
suffered by them in good faith in reliance upon any such valuations,
certificates, reports, opinions or other advice of a funding agent, service
provider, accountant or counsel.

6.4 Statement of Participant’s Account. The Committee shall, as soon as
practicable after the end of each Plan Year, provide to each Participant a
statement setting forth the Account of such Participant under Section 3.7 as of
the end of such Plan Year. Such statement shall be deemed to have been accepted
as correct unless written notice to the contrary is received by the Committee
within thirty (30) days after providing such statement to the Participant.
Account statements may be provided more often than annually in the discretion of
the Committee.

6.5 Claims Procedures.

(a) Filing Claims. Any Participant, Beneficiary or other individual (hereinafter
a “Claimant”) entitled to Benefits under the Plan, or otherwise eligible to
participate herein, shall be required to make a claim with the Committee (or its
designee) requesting payment or distribution of such Plan Benefits (or written
confirmation of Plan eligibility, as the case may be), on such form or in such
manner as the Committee shall prescribe. Unless and until a Claimant makes
proper application for Benefits in accordance with the rules and procedures
established by the Committee, such Claimant shall have no right to receive any
distribution from or under the Plan.



--------------------------------------------------------------------------------

(b) Notification to Claimant. If a Claimant’s application is wholly or partially
denied, the Committee (or its designee) shall, within ninety (90) days, furnish
to such Claimant a written notice of its decision. Such notices shall be written
in a manner calculated to be understood by such Claimant, and shall contain at
least the following information:

(i) the specific reason or reasons for such denial;

(ii) specific reference to pertinent Plan provisions upon which such denial is
based;

(iii) a description of any additional material or information necessary for such
Claimant to perfect his claim, and an explanation of why such material or
information is necessary; and

(iv) an explanation of the Plan’s claim review procedure describing the steps to
be taken by such Claimant, if he wishes to submit his claim for review.

(c) Review Procedure. Within sixty (60) days after the receipt of such notice
from the Committee, such Claimant, or the duly authorized representative
thereof, may request, by written application to the Plan, a review by the
Committee of the decision denying such claim. In connection with such review,
such Claimant, or duly authorized representative thereof, shall be entitled to
receive any and all documents pertinent to the claim or its denial and shall
also be entitled to submit issues and comments in writing. The decision of the
Committee upon such review shall be made promptly and not later than sixty
(60) days after the receipt of such request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after the Committee’s receipt of a request for review. Any
such decision on review shall be in writing and shall include specific reasons
for the decision and specific references to the pertinent Plan provisions on
which the decision is based.

6.6 Payment of Expenses. All costs and expenses incurred in administering the
Plan shall be paid from the Plan unless the Company elects to pay the costs and
expenses.

6.7 Not a Restriction on Other Arrangements. Nothing contained in this Plan
shall prevent the Company from adopting other or additional compensation
arrangements for the Participants.



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

7.1 Amendment. The Company has reserved, and does hereby reserve, the right at
any time and from time to time by action of the Committee or the Board to amend,
modify or alter any or all of the provisions of the Plan without the consent of
any Eligible Employees or Participants; provided, however, that no amendment
shall operate retroactively so as to affect adversely any rights to which a
Participant may be entitled under the provisions of the Plan as in effect prior
to such action. Any such amendment, modification or alteration shall be
expressed in an instrument executed by an authorized officer or officers of the
Company, and shall become effective as of the date designated in such
instrument.

7.2 Termination. The Company reserves the right to suspend, discontinue or
terminate the Plan, at any time in whole or in part; provided, however, that a
suspension, discontinuance or termination of the Plan shall not accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Company and permitted by applicable law, relieve the Company of its obligations
to make payments to any person then entitled to payments under the Plan, or
reduce any existing Account balance.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1 Employment Relationship. A Participant shall be considered to be in the
employ of the Company (and its related affiliates and subsidiaries) as long as
he remains an employee of either the Company, any of its affiliates or any
corporation to which substantially all of the assets and business of the Company
are transferred. For this purpose, a subsidiary corporation of the Company is
any corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, as of the date such determination is to be made,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing fifty percent (50%) or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
Nothing in the adoption of the Plan or the crediting of deferred compensation
hereunder shall confer on any Participant the right to continued employment by
the Company or its affiliates, or affect in any way the right of the Company or
its affiliates to terminate his employment at any time. Any question as to
whether and when there has been a termination of a Participant’s employment, and
the cause of such termination, shall be determined by the Committee, and its
determination shall be final, conclusive and binding on all parties concerned.

8.2 Company as Agent for Related Employers. Each corporation which shall become
a participating employer pursuant to Section 2.5 by so doing shall be deemed to
have appointed the Company its agent to exercise on its behalf all of the powers
and authority hereby conferred upon the Company by the terms of the Plan,
including but not limited to the power to amend and terminate the Plan. The
Company’s authority shall continue unless and until the related employer
terminates its participation in the Plan.

8.3 Facility of Payments. Whenever, in the opinion of the Committee, a person
entitled to receive any payment, or installment thereof, is under a legal
disability or is unable to manage his financial affairs, the Committee shall
have the discretionary authority to direct payments to such person’s legal
representative or to a relative or friend of such person for his benefit.
Alternatively, the Committee may in its discretion apply the payment for the
benefit of such person in such manner as the Committee deems advisable. Any such
payment or application of Benefits made in good faith in accordance with the
provisions of this Section 8.3 shall be a complete discharge of any liability of
the Committee with respect to such payment or application of Benefits.

8.4 Funding. All Benefits under the Plan are unfunded and the Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund. The right of
a Participant or his Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or against any amounts
credited under the Plan or any other specific assets of the Company. All amounts
credited under the Plan to the benefit of a Participant shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.

8.5 Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such



--------------------------------------------------------------------------------

benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to Benefits under the Plan, then those rights, in
the discretion of the Committee, shall cease. In this case, the Committee may
hold or apply the Benefits at issue or any part thereof for the benefit of the
Participant, the Participant’s spouse, or Beneficiary in such manner as the
Committee may deem proper.

8.6 Unclaimed Interests. If the Committee shall at any time be unable to make
distribution or payment of Benefits hereunder to a Participant or any
Beneficiary by reason of the fact that his whereabouts are unknown, the
Committee shall so certify, and thereafter the Committee shall make a reasonable
attempt to locate such missing person. If such person continues missing for a
period of three (3) years following such certification, the interest of such
Participant in the Plan shall, in the discretion of the Committee, be
distributed to the Beneficiary of such missing person.

8.7 References to Code, Statutes and Regulations. Any and all references in the
Plan to any provision of the Code, ERISA, or any other statute, law, regulation,
ruling or order shall be deemed to refer also to any successor statute, law,
regulation, ruling or order.

8.8 Liability. The Company, and its directors, officers and employees, shall be
free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section 8.8 shall not operate to relieve any
of the aforementioned from any responsibility or liability for any
responsibility, obligation, or duty that may arise under ERISA.

8.9 Governing Law; Severability. The Plan shall be construed according to the
laws of the State of Delaware, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.

8.10 Tax Consequences of Compensation Reductions. The income tax consequences to
Participants of Compensation reductions under the Plan shall be determined under
applicable federal, state and local tax law and regulation.

8.11 Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, as it believes
necessary, appropriate, or required under relevant law.

8.12 Section 409A. Notwithstanding any other provision of the Plan, this Plan is
intended to comply with Section 409A of the Code and shall at all times be
interpreted in accordance with such intent such that amounts credited to
Participant’s Accounts shall not be taxable to Participants until such amounts
are paid to Participants in accordance with the terms of the Plan. In
furtherance thereof, no payments may be accelerated under the Plan other than to
the extent permitted under Section 409A of the Code. To the extent that any
provision of the Plan violates Section 409A of the Code such that amounts would
be taxable to a Participant prior to payment or would otherwise subject a
Participant to a penalty tax under Section 409A of the Code, such provision
shall be automatically reformed or stricken to preserve the intent hereof. To
the extent that the Company determines that Participants may be given greater
flexibility to modify or revoke deferral elections under the Plan in a manner
consistent with Section 409A of the Code (based on future guidance promulgated
by the Internal Revenue Service and the Treasury Department from time to time),
the Company may (but shall not be obligated to) amend the Plan to provide for
such greater flexibility.

CARDINAL HEALTH 409, INC.